UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54222 MAKISM 3D CORP. (Exact name of registrant as specified in its charter) Nevada 42-1771506 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Future Business Centre Cambridge, CB4 2HY (Address of Principal Executive Offices) 011-44-01954-715030 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) [ ] Yes [X] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 13, 2014 Common stock, par value $.0001 60,000,000 MAKISM 3D CORP. TABLE OF CONTENTS Page Numbers PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statement of Stockholders' Deficit 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management's Discussion & Analysis of Financial Condition & Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Makism 3D Corp. (A Development Stage Company) Balance Sheets March 31, 2014 June 30, 2013 (Unaudited) ASSETS Current Assets: Cash $ 117,571 $ Receivables 9,326 Prepaid expenses 4,343 Total current assets 131,240 Non-current Assets: Machinery, net of accumulated depreciation of $1,272 27,050 Total assets $ 158,290 $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ 24,487 $ Loans payable - director 30,509 Total current liabilities 54,996 Total liabilities 54,996 Stockholders' Deficit: Preferred stock, 50,000,000 shares authorized, par value $0.0001, no shares issued or outstanding Common stock, 100,000,000 shares authorized, par value $0.0001, 60,000,000 and 27,000,000 shares issued and outstanding, respectively 6,000 2,700 Additional paid in capital 502,429 (2,700) Deficit accumulated during the development stage (405,135) Total stockholders' equity (deficit) 103,294 Total liabilities and stockholders' deficit $ 158,290 $ The accompanying notes are an integral part of these unaudited financial statements. 3 Makism 3D Corp. (A Development Stage Company) Statements of Operations (Unaudited) Cumulative Three Months Three Months Nine Months Nine Months May 4, 2010 Ended Ended Ended Ended (Inception) to March 31, 2014 March 31, 2013 March 31, 2014 March 31, 2013 March 31, 2014 Revenue $ Expenses: Operating expenses 44,096 405,135 405,135 Total expenses 44,096 405,135 405,135 Loss before income taxes (44,096) (405,135) (405,135) Provision for Income Taxes Net Loss $ (44,096) $ $ (405,135) $ $ (405,135)
